         Case 1:09-cr-00192-LAP Document 108 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                No.   Cr. 192 (LAP)
-against-
                                                        ORDER
PERCELL LEIBERT,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Defendant Percell Leibert’s request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) or,

in the alternative, home confinement pursuant to 18 U.S.C. § 3624.

(See dkt. no. 107.) The Government shall inform the Court promptly

if it opposes Mr. Leibert’s requests.              If the Government does

oppose, it shall file its opposition no later than May 28, 2020.

Mr. Leibert shall file any reply papers no later than June 4, 2020.

SO ORDERED.

Dated:       New York, New York
             May 20, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
